455 F.2d 1382
Raymond Edward DEJONG, Petitioner-Appellee,v.UNITED STATES of America, Respondent-Appellant.
No. 71-2351.
United States Court of Appeals,Fifth Circuit.
March 6, 1972.

Appeal from the United States District Court for the Southern District of Georgia.
R. Jackson B. Smith, Jr., U. S. Atty., S. D. of Georgia, Henry L. Whisenhunt, Jr., William T. Morton, Asst. U. S. Attys., for respondent-appellant.
O. Torbitt Ivey, Jr., Augusta, Ga., for petitioner-appellee.
Before JOHN R. BROWN, Chief Judge, and INGRAHAM and RONEY, Circuit Judges.
PER CURIAM:


1
Normally this case would have to be reversed because of the apparent lack of a sufficient record to support the action of the district court.  However, under the particular circumstances of this case, which have little chance of reoccurring, and being mindful of the broad purpose of 28 U.S.C. Sec. 2255, we believe that the overall ends of justice require us to affirm.


2
Affirmed.